BUTTLER, P. J.,
dissenting.
Because the Board’s findings are supported by the evidence and those findings support the Board’s conclusion, I would affirm.
Claimant had worked for employer for about 4 years as a checker. Some days were busier than others, and the day of her injury was a busy day. Checkers were entitled to a 10-minute break after 2 hours of work; on the day in question, claimant had worked for 2 hours, had had her 10-minute break and had returned to her check stand when she became nauseated and dizzy and then fainted.
The Board made these findings:
“Claimant, a grocery checker, stayed home from work with her ill daughter on January 7, 1990. On January 8, 1990, claimant became ill with the flu. She was also ill on January 9,1990. Claimant returned to work on January 10, 1990.
“On January 10, 1990, while working her two check stands, claimant became light headed, nauseated and dizzy. She called her supervisor on the intercom and asked to be relieved. The supervisor entered her work area and helped the customer waiting at claimant’s second register. Claimant was in the process of taking a check from her customer when *484she began to faint. Claimant slid down between the two cash registers and blacked out about one foot from the floor. She fell to the floor with her weight on her knees. The supervisor called another worker to help claimant. Claimant was taken to the break room, then to the bathroom where she vomited. She was then driven home. The following day, claimant’s right knee hurt. The more she moved, the more it hurt.
* * * *
“On January 10, 1990, claimant fainted at work. When she fell, she injured her right knee.
“Claimant’s fainting was not due to her work.”
The Board then correctly stated that claimant has the burden of proving by a preponderance of the evidence that her fall occurred during the course of her employment and was not caused by idiopathic factors. Phil A. Livesley Co. v. Russ, 296 Or 25, 672 P2d 337 (1983); McAdams v. SAIF, 66 Or App 415, 674 P2d 80, rev den 296 Or 638 (1984). It said that the mere fact that she fell when she fainted at work did not establish a compensable claim, because the cause of her fainting was not explained. Claimant argued that her injury is compensable because she was in a weakened condition because of the flu, that her work was stressful that day and that exertion caused her to fall, but the Board did not accept that argument, because the evidence did not support it.
The Board concluded that it could not infer that she fainted as a result of a work-related but unexplained cause; therefore, the injury is not compensable. Claimant simply fainted when she went to work in a weakened condition caused by the flu.
Because I cannot say that the Board erred as a matter of law, I would affirm.